Citation Nr: 1610448	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-37 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, claimed as due to chemical exposure.  

2.  Entitlement to special monthly compensation based on the need for aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to October 1970, and from September 1972 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  

These issues were previously before the Board in September 2012 and August 2013.  On each occasion, they were remanded for additional development.  The required development has been completed and these issues are appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

An additional VA aid and attendance examination report dated in November 2015 has been received since the most recent supplemental statement of the case, dated earlier in November 2015.  No waiver of agency of original jurisdiction consideration accompanied this evidence; however, the November 2015 VA examination report submitted by the Veteran's representative is duplicative of evidence previously associated with the claims file, specifically, a February 2015 VA aid and attendance examination report.  As such, the Board may consider the evidence in the first instance as the Veteran has already had the opportunity to see VA's reliance on the substance of this evidence and to submit evidence or argument and evidence in response to the substance of this evidence.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).  



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of Parkinson's disease.

2.  The Veteran did not exhibit chronic symptoms of Parkinson's disease during service.

3.  The Veteran did not exhibit continuous symptoms of Parkinson's disease since service.

4.  Parkinson's disease did not manifest to a compensable degree within one year of service separation.

5.  The currently diagnosed Parkinson's disease is not related to an in-service injury, disease, or event, to include chemical exposure.

6.  The Veteran has been granted service connection for coronary artery disease with pacemaker, depression, hypertension, and lateral epicondylitis of the right elbow.  

7.  The impairment caused by the service-connected disabilities does not require the care or assistance of another on a regular basis or render the Veteran housebound.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of a December 2007 letter that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations and opinions for the claims on appeal, most recently in February 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disorders on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection for Parkinson's Disease

The Veteran contends that service connection for Parkinson's disease is warranted as a result of chemical exposure during service.  He asserts he was exposed to various toxic chemicals in service, to include aviation fuel, solvents, pesticides, and industrial cleaners.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the present case, the Veteran has a current diagnosis of Parkinson's disease, although this diagnosis is in dispute.  Regardless, Parkinson's disease, an organic disease of the nervous system, is recognized by VA as a "chronic disease."  See 38 C.F.R. § 3.309(a) (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran in the present case has been diagnosed with arthritis, this presumption is applicable to the pending appeal.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

As an initial matter, the Veteran has argued that he should be entitled to presumptive service connection for Parkinson's disease due to his service proximate to Vietnam.  Although this is a disease warranting presumptive service connection under 38 C.F.R. § 3.309(e) for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, based on presumed exposure to herbicides, VA has been unable to verify that the Veteran in fact served in Vietnam.  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep-water naval vessel off the shores of Vietnam has traditionally been not considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

In the present case, the undisputed information obtained by VA from the service department indicates that the Veteran's ship, the aircraft carrier U.S.S. Ranger, is not currently on the list of Navy ships associated with service in Vietnam.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.  The Veteran has not claimed, and the service personnel records do not reflect, such service.  

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, September 9, 2010 (letter issued by VA Compensation and Pension Service).  

The Veteran has not contended that he went ashore in Vietnam during service, or that the U.S.S. Ranger entered a deep water harbor.  There is no other information of record that places him in Vietnam during service.  As such, the Board must conclude that the Veteran did not serve in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

In Gray v. McDonald, 27 Vet. App. 313 (2015), the U.S. Court of Appeals for Veterans Claims (Court) held that the manner in which VA defines inland waterways was (1) inconsistent with the regulatory purpose of providing compensation to veterans based on the likelihood of exposure to herbicides; and (2) irrational because it was an arbitrary exercise in line-drawing.  The Court noted that VA had designated certain harbors, including Da Nang Harbor, as Blue Water based on ease of entry despite a lack of discernable relationship between ease of entry or depth and the probability of exposure based on herbicide use.  Id. at 323.  The Court further noted that VA's rigid line-drawing in Da Nang Harbor contrasted markedly with the approach VA has previously taken with regard to mouths of rivers.  Id. at 325 (citing Training Letter 10-06 explaining that "evidence of the vessel's presence in a river's mouth is sufficient to establish the presumption of exposure for [v]eterans aboard that ship").

The Court held that VA's inconsistent application of the presumption of herbicide exposure to waterways that open to the ocean was arbitrary and relied on factors unrelated to the regulation.  Id.  The Court remanded the matter for VA to reevaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor, and "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id. at 327. 

The Board finds that the facts in this case are distinguishable from Gray because the Veteran has not alleged, and the evidence does not otherwise reflect, that the U.S.S. Ranger entered or docked in a deep water harbor such as Da Nang harbor at any point during the Vietnam era.  The facts in this case are thus consistent with Haas.  As neither the Veteran nor the evidence suggests that the U.S.S. Ranger operated in the brown waters of Vietnam, including any of the deep water harbors of Vietnam, the Board finds that the Veteran did not have qualifying service for a presumption of herbicide exposure based on service on the U.S.S. Ranger.  38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d at 1168.  For these reasons, the Board finds that the holding in Gray is not applicable to this case.  

The Board next notes that there is competing evidence on the question of whether the competent evidence shows a current diagnosis of Parkinson's disease.  Treatment (medical) records dated in 2010 from a private neurologist reflect a possible diagnosis of Parkinsonism versus Parkinson's disease.  The Veteran's primary VA neurologist has written on several occasions, most recently in a November 2013 neurological consultation report, that a diagnosis of Parkinson's disease is warranted in the present case.  On VA examination in May 2014, however, a different VA examiner opined that a diagnosis of Parkinson's disease was not warranted.  In order to analyze the other elements of the claim (in-service injury or disease, chronic or continuous symptoms, and nexus to service), for the purpose of this decision, the Board will accept, arguendo, that a current diagnosis of Parkinson's disease has been established.  

Considering entitlement to service connection on both a direct and presumptive basis, review of all the relevant evidence of record, lay and medical, reflects that symptoms of Parkinson's disease did not have onset during service or within one year of service, and have not been continuous since service separation in January 1980.  For the Veteran's initial period of service, from 1967 to 1970, the service treatment records are negative for any diagnosis of or treatment for a neurological disorder, or signs or symptoms of the same.  The September 1970 service separation examination is negative for any neurological abnormalities.  Likewise, the service treatment records for the period of service from 1972 to 1980 are negative for any diagnosis of or treatment for a neurological disorder, or signs or symptoms of the same.  On examination for service separation in December 1979, no neurological abnormalities were noted.  On the concurrent report of medical history at service separation, the Veteran denied any history of epilepsy, fits, neuritis, or other neurological symptoms.  

VA and private medical treatment records indicate Parkinson's disease was first diagnosed in approximately 2006, over 25 years after service separation.  Furthermore, the Veteran has not alleged that he had symptoms of Parkinson's disease during or continuously after service.  Rather, he has acknowledged that his tremors did not begin until the mid-2000s, and he was not diagnosed with Parkinson's disease until 2006, as reflected by the treatment records.  

The service treatment records appear to be complete.  The service treatment records include the service entrance and separation examination histories and examination reports and multiple treatment entries reflecting the Veteran sought treatment for various disorders during service.  For example, the Veteran sought treatment for or reported symptoms of splinter in middle finger, rash on the arm, pimple, ear ache, sore throat, twisted left ankle, swollen or painful joints (including low back pain and knuckle injury/pain), sinusitis, shortness of breath/ hyperventilation and chest pain/pressure, history of asthma, palpitation or pounding heart, high blood pressure, leg cramps, frequent indigestion from eating too fast, broken left arm (that was not problematic), left elbow trauma (probable tendonitis), VD (gonorrhea), sore throat and upper respiratory infection, tendonitis of the right elbow, and frequent trouble sleeping due to personnel problem.  The Veteran would have sought treatment for neurological symptoms such as those of Parkinson's disease, and any such complaints, history, or treatment would similarly have been recorded had it occurred during service.  

As a result, the absence of any in-service complaint, finding, or reference to treatment for symptoms of a neurological disability such as Parkinson's disease weighs against a finding that the Veteran experienced even symptoms of Parkinson's disease in service.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Based on the totality of the evidence, the Board concludes that Parkinson's disease did not have its onset in service, symptoms were not chronic in service or continuous since service, and Parkinson's disease did not manifest to a compensable degree within a year of service separation in January 1980.  

Competent evidence obtained by VA also indicates a lack of a nexus with service.  On a September 2012 VA examination, a VA examiner examined the Veteran and reviewed the claims file.  The examiner opined that the Veteran's Parkinson's disease had its onset in approximately 2007, and was likely the result of genetics, given his family history of Parkinson's disease, and was less likely the result of service.  Taken as a whole, the preponderance of the evidence, both lay and medical, shows that Parkinson's disease did not have its onset in service, did not result in chronic symptoms in service, and did not manifest to a compensable degree within a year of service.  

The Board next finds the weight of the evidence demonstrates that symptoms of Parkinson's disease have not been continuous since service separation in January 1980.  As noted above, the Veteran was not treated for, or diagnosed with, Parkinson's disease in service, and was first diagnosed with Parkinson's disease approximately 25 years after service.  This lengthy period between service and the onset of Parkinson's disease is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The Veteran's primary assertion is that various chemicals to which he was exposed in service, including aviation fuel, solvents, pesticides, and industrial cleaners, resulted in his Parkinson's disease.  In September 2009, he submitted a July 2009 article from the UT Southwestern Medical Center newsletter indicating a nexus between certain pesticides and subsequent development of Parkinson's disease.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Thus, the Board does not find this evidence to be probative, in and of itself, as no competent evidence has been presented linking this general treatise information to the particular facts of this Veteran's claim.  Additionally, the types and nature of the purported chemical exposure have not been established for the record.  See Bardwell v. Shinseki, 
24 Vet. App. 36, 40 (2010) (upholding Board's findings that service personnel records are required to prove in-service mustard gas exposure, and that lay assertions of exposure to gases or chemicals during service are not sufficient to establish such event).   

As noted above, a VA examiner reviewed the claims file and examined the Veteran in September 2012, at which time a diagnosis of Parkinson's disease was rendered.  The examiner opined that it was less likely than not that Parkinson's disease was, in the present case, related to chemical exposure in service; while the examiner acknowledged that according to the medical literature environmental factors increased the risk for later development of Parkinson's disease, the examiner assessed that such increase was "relatively small" and of less than 50 percent probability.  Rather, according to the examiner, the more likely cause of the Veteran's Parkinson's disease was genetic, given his family history of the disease.  The Board affords this medical opinion great probative weight, as it was rendered by a competent expert after examination of the Veteran and review of the medical history that included accurate factual assumptions.  As such, service connection for Parkinson's disease on the basis of in-service chemical exposure is not warranted, as the preponderance of the evidence is against such a claim.  

Insomuch as the Veteran himself asserts that his Parkinson's disease is directly related to service, to include chemical exposure therein, the Board finds, under the facts of this case that include no chronic neurological symptoms or other signs of Parkinson's disease in service or for years after service, the Veteran is not competent to relate Parkinson's to active service.  

The Veteran is competent to describe an in-service injury, symptoms, treatment, rehabilitation, and even a diagnosis related to him by a doctor, if one was in fact related to him.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran does not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the more recently diagnosed Parkinson's disease.  The etiology of his Parkinson's disease is a complex medical etiological question dealing with the origin and progression of the nervous system, and such a disability is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to report Parkinson's disease symptoms that he experienced at any time, under the facts of this case, he is not competent to opine on whether there is a link between Parkinson's disease and service and/or any alleged in-service chemical exposure.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis); Moray v. Brown, 5 Vet. App. 211 (1993) (regarding causation of retinitis pigmentosa, veteran's testimony of aggravation of pre-existing disability in service was not competent evidence of aggravation, which was medical in nature); Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran has also not claimed he is reporting an expert medical (nexus) opinion as told to him by a doctor.  

For the above stated reasons, the Board finds that the weight of the evidence is against service connection on any basis for Parkinson's disease under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Special Monthly Compensation - Aid and Attendance

The Veteran contends that, as a result of his service-connected disabilities, he requires the regular aid and attendance of another person and/or is housebound.  The Board notes that during the pendency of this appeal the Veteran was granted special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) (the "housebound" rate) based on a single disability rated at 100 percent and additional service-connected disabilities independently rated at 60 percent or more.  This award was temporary, however, as it was only in effect from August 20, 2010 to November 1, 2010; thus, the Veteran's claim for special monthly compensation based on the need for the aid and attendance of another remains in appellate status.  

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

In the present case, the Veteran has been granted service connection for coronary artery disease with pacemaker, depression, hypertension, and lateral epicondylitis of the right elbow.  He chiefly asserts that his Parkinson's disease, for which he seeks service connection, results in tremors of the upper extremities, impairing his ability to feed, clothe, and bath himself, as well as perform other regular activities of daily living.  He also asserts that the Parkinson's disease results in weakness of the lower extremities, requiring him to use a cane or other assistance device and resulting in numerous falls in recent years.  

The Board acknowledges that, according to the competent lay and medical evidence of record, the Veteran's Parkinson's disease results in significant impairment in the performance of the activities of daily living.  Leaving aside the question of whether such impairment meets the criteria for the award of special monthly compensation, the Board notes that service connection for Parkinson's disease has been denied above; thus, it is not a service-connected disability, so any resulting impairment from Parkinson's disease may not be considered in adjudicating the Veteran's claim.  See 38 C.F.R. § 3.350.  

As noted above, the Veteran has been granted service connection for coronary artery disease with pacemaker, depression, hypertension, and lateral epicondylitis of the right elbow.  After review of the lay and medical evidence of record, the Board finds that the criteria for special monthly compensation based on the need for the aid and attendance of another based on the service-connected disabilities alone have not been met.  According to a November 2013 neurological examination report by a VA neurologist, the Veteran's gait was unsteady and occasionally resulted in falls; however, he was able to walk on his own using only a cane, and he could also drive.  To the extent his gait was impaired, this was attributed by the examiner to Parkinson's disease and to a lesser extent spinal stenosis of the cervical spine, a disorder for which service connection has also not been awarded.  Neither this examiner nor any other of record has opined that any service-connected disability of the Veteran results in the need for regular aid and attendance and/or renders him housebound.  The competent lay and medical evidence of record weights against a finding that the Veteran's service-connected disabilities have resulted in the anatomical loss or loss of use of both feet or one hand and one foot, or blindness in both eyes, or rendered the Veteran permanently bedridden or so helpless as to be in need of regular aid and attendance.  

The Board also finds that the criteria for special monthly compensation based on housebound status have not been met or approximated.  The evidence does not show that the Veteran was housebound due to the service-connected disabilities at any time during the period.  The Veteran was neither substantially confined to his dwelling and the immediate premises as a result of the service-connected coronary artery disease with pacemaker, depression, hypertension, and lateral epicondylitis of the right elbow nor institutionalized due to these disabilities.  For these reasons, the Board finds that the criteria for entitlement to special monthly compensation by reason of needing the aid and attendance of another person and/or being housebound have not been met, and the appeal must be denied.  


ORDER

Service connection for Parkinson's disease is denied.  

Special monthly compensation based on the need for the aid and attendance of another or by reason of being housebound is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


